Citation Nr: 1101198	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-35 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of entitlement to basic eligibility for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel  

INTRODUCTION

The claimant/appellant alleges service during the Second World 
War (WWII).  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The appeal has been 
advanced on the Board's docket pursuant to 38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010). 

The appellant's claim that he had the required military service 
to be eligible for VA benefits was originally denied by an RO 
determination issued in September 1986.  That denial was 
continued in a notice letter issued less than one year later, in 
December 1986.  The appellant was notified of his appeal rights 
in that letter, and he did not timely appeal.  The December 1986 
determination, therefore, represents the last final action on the 
merits of the claim of entitlement to basic eligibility for VA 
benefits.  Glynn v. Brown, 6 Vet. App. 523 (1994).  The December 
1986 determination also represents the last final decision on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  Thus, the Board 
will consider whether any of the evidence submitted since the 
December 1986 denial constitutes new and material evidence.

In September 2010, the Board sent the appellant a letter 
requesting clarification as to whether he desired to appoint an 
attorney or other representative to assist him with his appeal, 
or wished to represent himself.  In November 2010, the appellant 
submitted a VA Form 21-22, a VA Form 21-22a, and a pro se 
representation form to the Board.  However, his signature does 
not appear on any of these forms.  Therefore, no properly 
executed and filed appointment of any representative has been 
filed.  See 38 C.F.R. § 14.627(m).  Therefore, by default, the 
appellant comes before the Board pro se.  A daughter of the 
appellant has been informally assisting him with his claim and 
appeal, and the Board appreciates that assistance.


FINDINGS OF FACT

1.  Entitlement to basic eligibility for VA benefits was denied 
in a December 1986 notice letter; the appellant did not timely 
appeal the denial.

2.  The evidence received since the December 1986 denial, when 
considered with previous evidence, does not relate to an 
unestablished fact necessary to substantiate the claim and, when 
considered together with the previous evidence of record, does 
not raise a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The December 1986 denial of entitlement to basic eligibility 
for VA benefits is a final decision.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1103 (2010).

2.  The evidence received subsequent to the December 1986 denial 
is not new and material, and consequently does not serve to 
reopen the appellant's claim of entitlement to eligibility for VA 
benefits.  38 U.S.C.A. §§ 101, 107, 5102, 5103, 5103A, 5107, 5108 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.1, 
3.6, 3.40, 3.41, 3.203 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide, in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In 
addition, the decision of the United States Court of Appeals for 
Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, in 
part, that VA's duty to notify a claimant seeking to reopen a 
claim included advising the claimant of the evidence and 
information needed to reopen the claim and notifying the claimant 
of the evidence and information needed to establish entitlement 
to the underlying claim for the benefit sought by the claimant.  
The Court further held that VA must, in the context of a claim to 
reopen, look at the bases for the denial in the prior decision 
and respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  In this case, the appellant 
was notified of the information necessary to reopen his basic 
eligibility for VA benefits new and material evidence claim in a 
letter dated in February 2009 (after to the issuance of the 
December 2007 denial).  In that document the RO informed the 
appellant about what was needed to reopen his claim for basic 
eligibility for VA benefits.  This notice was followed by re-
adjudication of the claim in the March 2009 SSOC.

In particular, the letter informed the appellant of what 
constituted new and material evidence, why his claim had 
previously been denied and what was needed to reopen the claim.  
The appellant was informed of the evidence and information needed 
to establish entitlement to status as a veteran for the purpose 
of basic eligibility for VA benefits, the underlying claim.  
Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence is 
necessary to substantiate the elements required to establish 
basic eligibility for VA benefits found insufficient in the 
previous denial.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but the 
RO also readjudicated the case by way of an SSOC issued in March 
2009 (after the notice was provided).

The February 2009 VA letter informed the appellant of the types 
of evidence needed to substantiate his basic eligibility for VA 
benefits claim and of its duty to assist him in substantiating 
his claim under the VCAA.  The letter informed him that VA would 
assist him in obtaining evidence necessary to support his claim, 
such as medical records, records from other Federal agencies, 
etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  

The Board finds that the information provided to the appellant 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In 
addition, the December 2007 denial, the September 2008 SOC and 
the March 2009 SSOC explained the basis for the RO's actions, and 
provided him with opportunities to submit more evidence.  All 
relevant evidence identified by the appellant relative to his new 
and material evidence basic eligibility for VA benefits claim has 
been obtained and associated with the claims file.  Furthermore, 
the appellant has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
basic eligibility for VA benefits claim, and to respond to VA 
notices.  Furthermore, to whatever extent the decision of the 
Court in Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the appellant in proceeding with the present 
decision.

The appellant has had ample opportunity to respond/supplement the 
record and he has not alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").  The United States Supreme 
Court has held that an error in VCAA notice should not be 
presumed prejudicial, and that the burden of showing harmful 
error rests with the party raising the issue, to be determined on 
a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  In this case, the appellant has not alleged any 
prejudicial or harmful error in VCAA notice, and the Board finds, 
based the factors discussed above, that no prejudicial or harmful 
error in VCAA notice has been demonstrated in this case.  

Furthermore, it is apparent from the procedural history of this 
case that the legal elements required to demonstrate entitlement 
to basic eligibility for VA benefits have been stated repeatedly, 
as have those for new and material evidence, thus establishing 
that a reasonable person such as the appellant could be expected 
to understand what was still needed based on all the various 
types of notice provided in the record of this case.  Therefore, 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed for the claim on 
appeal.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d).  Here, VA 
reviewed the appellant's claims file.  The RO requested another 
search of the records at the National Personnel Records Center 
(NPRC) for certification of the appellant's service.  

The appellant was informed about the kind of evidence that was 
required and the kinds of assistance that VA would provide and he 
was supplied with the text of 38 C.F.R. § 3.159.  The appellant 
did not provide any information to VA concerning available 
service department records that he wanted the RO to obtain for 
him that were not obtained.  The appellant was given more than 
one year in which to submit evidence after the RO gave him 
notification of his rights under the pertinent statute and 
regulations.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

II.  The Claim

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  The Court has held 
that the new and material evidence necessary to reopen a 
previously and finally disallowed claim must be secured or 
presented since the time that the claim was finally disallowed on 
any basis, not only since the time the claim was last disallowed 
on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The appellant submitted his claim to reopen in November 2007.  
The pertinent regulations require that evidence raise a 
reasonable possibility of substantiating the claim in order to be 
considered "new and material," and define material evidence as 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  The credibility 
of the evidence is presumed for the purpose of reopening.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  

Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then the 
claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-
84 (Fed. Cir. 1996).  Proper analysis of the question requires a 
determination of whether the claim should be reopened and, if so, 
an adjudication on the merits after compliance with the duty to 
assist.

The Court has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was finally 
disallowed on any basis, not only since the time the claim was 
last disallowed on the merits.  Evans v. Brown, supra.  

The December 1986 denial, the last time the basic eligibility for 
VA benefits claim was finally disallowed on any basis, is final 
and may not be reopened in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Therefore, the appellant's claim may be reopened only if new and 
material evidence has been secured or presented since the 
December 1986 denial.  See Glynn v. Brown, 6 Vet. App. 523 
(1994).

The evidence considered by the RO in reaching its December 1986 
denial included the appellant's December 1985 VA Form 21-526; 
Philippine Army records; and the July 1986 response from NPRC 
about the appellant's claimed service.  The appellant submitted 
various written statements in which he said that he had been 
treated for a left leg gunshot wound that he averred was incurred 
in service and in which he contended that he was entitled to 
status as a veteran.

The September 1986 denial letter indicated that the appellant's 
claim was denied because there was no service department evidence 
of qualifying service as a member of the Commonwealth Army, the 
United States Armed Forces in the Far East (USAFFE), or 
recognized guerrilla service.  The December 1986 denial letter 
informed the appellant that the negative certification by the 
U.S. Department of the Army was binding on VA.

The appellant submitted a claim to reopen his basic eligibility 
for VA benefits connection claim in May 2007, when he submitted a 
claim for service connection for a gunshot wound of the left leg; 
in November 2007, he submitted a VA Form 21-526.  As basic 
eligibility for VA benefits had previously been denied because 
the there was no evidence of record to demonstrate that the 
appellant had any qualifying service that was certified by the 
service department, for new evidence to be material in this 
matter, it would have to tend to show that the appellant did have 
qualifying service.

The evidence submitted since the December 1986 RO denial includes 
a copy of a Philippine Army discharge certificate for a man with 
a service number of [redacted] who had blue eyes who was 48 years old 
in December 1942; duplicates of Philippine Army records for the 
appellant; a copy of an Armed Forces of the Philippines 
certification dated in September 1995, that indicates that the 
appellant, service number [redacted], had recognized guerrilla 
service; a copy of a National Defense Forces document dated in 
July 1948; a VA Form 21-526 dated in November 2007; response from 
NPRC dated in August 2008; a copy of a certification dated in 
June 2008 from the General Headquarters of the Armed Forces of 
the Philippines that indicated that the appellant had USAFFE 
military status; an affidavit from the appellant explaining that 
he was born in 1921 and not 1923; a postal identity card 
indicating that the appellant has black eyes; and a copy of a 
certification dated in July 2009 from the General Headquarters of 
the Armed Forces of the Philippines indicating that he had 
recognized guerrilla military status.

Eligibility for VA benefits is based on statutory and regulatory 
provisions, which define an individual's legal status as a 
veteran of active military service.  38 U.S.C.A. §§ 101(2), 
101(24); 38 C.F.R. §§ 3.1, 3.6.  As a predicate requirement for a 
grant of VA benefits, a claimant must establish that he or she is 
a "veteran," defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d); see Selley v. Brown, 
6 Vet. App. 196, 198 (1994).  Active military, naval, and air 
service includes active duty.  In turn, "active duty" is 
defined as full time duty in the Armed Forces.  38 C.F.R. § 
3.6(a), (b).  The "Armed Forces" consist of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, including 
their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, may constitute recognized 
service in the Armed Forces of the United States for VA purposes.  
38 C.F.R. §§ 3.8, 3.9.  Such service, however, must be certified 
as qualifying by appropriate military authority.  38 C.F.R. 
§ 3.203.  These regulations have their basis in statute, at 38 
U.S.C. § 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 
(1992) (upholding the constitutionality of 38 U.S.C. § 107(a), 
following the reasoning of the U.S. Court of Appeals for the 
District of Columbia Circuit in Quiban v. Veterans Admin., 928 
F.2d 1154 (D.C. Cir. 1991).

Service is included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates and 
hours, respectively, when they were called into service of the 
Armed Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 1941.  
Service as a guerrilla under the circumstances outlined in 
paragraph (d) of this section is also included.  Persons who 
served as guerrillas under a commissioned officer of the United 
States Army, Navy or Marine Corps, or under a commissioned 
officer of the Commonwealth Army recognized by and cooperating 
with the United States Forces are included.  Service as a 
guerrilla by a member of the Philippine Scouts or the Armed 
Forces of the United States is considered as service in his 
regular status.  The following certifications by the service 
departments will be accepted as establishing guerrilla service: 
(i) recognized guerrilla service; (ii) unrecognized guerrilla 
service under a recognized commissioned officer only if the 
person was a former member of the United States Armed Forces, or 
the Commonwealth Army.  38 C.F.R. § 3.40.

For a Regular Philippine Scout or a member of one of the regular 
components of the Philippine Commonwealth Army while serving with 
the Armed Forces of the United States, the period of active 
service will be from the date certified by the Armed Forces as 
the date of enlistment or date of report for active duty, 
whichever is later, to date of release from active duty, 
discharge, death, or in the case of a member of the Philippine 
Commonwealth Army, June 30, 1946, whichever was earlier.  
38 C.F.R. § 3.41.

For the purpose of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without verification 
from the appropriate service department under the following 
conditions: (1) The evidence is a document issued by the service 
department; (2) the document contains needed information as to 
length, time and character of service; and, (3) in the opinion of 
VA the document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).

If a claimant does not submit evidence of military service, or 
the information is insufficient, VA must request the information 
from the service department.  Sarmiento v. Brown, 7 Vet. App. 80, 
82 (1994); see also Laruan v. West, 11 Vet. App. 80, 82 (1998) 
(observing that if there is reason to believe that information 
provided to service department was erroneous, e.g., misspelled 
name, VA may be required to resubmit request for information to 
service department.).  Only service department records can 
establish if and when a person was serving on qualifying active 
service.  Venturella v. Gober, 11 Vet. App. 340, 341 (1997); 
Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The service 
department's findings are binding and conclusive upon VA.  VA 
does not have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

In this case, the evidence reflects that the RO submitted a 
request for information to the National Personnel Records Center 
(NPRC) in which it was noted that the appellant had reportedly 
served from under service number [redacted] or 1[redacted] from October 
1943 to August 1945.  NPRC reviewed the appellant's status and 
verified in August of 2008 that he did not have any service as a 
member of the Philippine Commonwealth Army, including recognized 
guerrillas, in the service of the United States Army.  No 
evidence from any official source has been submitted which 
contradicts that finding.  Findings by the United States service 
department verifying a person's service "are binding on the VA 
for purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In order to constitute acceptable proof of service, the evidence 
must satisfy the requirements of 38 C.F.R. § 3.203, as provided 
herein.  In essence, it is the service department's determination 
of service that is binding upon the Board, and in this case that 
certification was negative.  38 C.F.R. § 3.203; see Duro, 2 Vet. 
App. at 532.  Under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits unless a United States service department 
documents or certifies their service, or, as in this case, the 
service department verifies the service of the party whose 
alleged service is the basis of the claim.  See Soria, 118 F. 3d 
at 749.  The evidence submitted by the appellant since the 
December 1986 denial does not include any service department 
document, and therefore, is insufficient to establish qualifying 
service for purposes of VA benefits.  38 C.F.R. § 3.203.

The evidence added to the record since December 1986 does not 
address or contradict the reasoning offered in support of the 
December 1986 denial.  In other words, it does not tend to 
support any one of the appellant's contentions in a manner not 
already shown in December 1986.  The newly received evidence 
merely demonstrates that the appellant continues to maintain that 
he has qualifying military service sufficient for basic 
eligibility for VA benefits.  However, no service department 
evidence has been submitted to demonstrate that the appellant had 
qualifying service.  In fact, the NPRC again certified that the 
appellant did not have any qualifying service, and therefore, the 
evidence submitted since December 1986 is not material.

The Federal Circuit Court of Appeals has indicated that evidence 
may be considered new and material if it contributes "to a more 
complete picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  The Board finds that 
the evidence submitted since the December 1986 denial does not 
provide relevant information as to the question of whether the 
appellant is entitled to the status of veteran for the purpose of 
VA benefits eligibility.  We recognize that the appellant may be 
eligible for benefits available from the Government of the 
Philippines, but that is not the same as eligibility for VA 
benefits.  No United States service department evidence 
confirming that the appellant had any recognized service has been 
received, before or since the December 1986 denial.  

For the reasons set forth above, none of the evidence added to 
the record since the December 1986 denial, either by itself or in 
the context of all the evidence, is new and material evidence 
sufficient to reopen the appellant's claim of entitlement to 
basic eligibility for VA benefits.  Therefore, the December 1986 
denial remains final, and the basic eligibility for VA benefits 
claim is not reopened.


ORDER

New and material evidence not having been submitted to reopen the 
claim of entitlement to basic eligibility for VA benefits, the 
appeal is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


